COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-283-CV
 
 
IN RE ALLEN FITZGERALD
CALTON                                           RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and is of the
opinion that relief should be denied.[2]  Accordingly, relator's petition for writ of
mandamus is denied.
PER CURIAM
 
 
PANEL A: 
DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
August 24, 2006




    [1]See
Tex. R. App. P. 47.4.


    [2]See
In re McAfee, 53 S.W. 3d 715, 718 (Tex. App. B Houston [1st
Dist.] 2001, orig. proceeding) (providing that applicant may seek mandamus
relief from Court of Criminal Appeals).